Motion Granted; Appeal Dismissed and Memorandum Opinion filed January 10,
2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00600-CV
                                   ____________

           MALONE & BAILEY, P.C., MALONEBAILEY L.L.P., AND
                     JOHN C. MALONE, Appellants

                                          V.

              DAVID GROSSMAN AND JEFF HOUSTON, Appellees


                      On Appeal from the133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-02226


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed April 11, 2011. On January 3, 2012, the
parties filed a motion to dismiss the appeal in order to effectuate a compromise and
settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM


Panel consists of Chief Justice Hedges, Justices Jamison and McCally.